IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT TAX-FREE RESERVES MONEY MARKET PORTFOLIO a series of CALVERT TAX-FREE RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT MONEY MARKET PORTFOLIO a series of CALVERT SOCIAL INVESTMENT FUND 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT FIRST GOVERNMENT MONEY MARKET FUND a series of FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND a series of CALVERT CASH RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 July 23, 2013 Dear Shareholder: I am writing to inform you of the upcoming joint special meeting of shareholders (the “Meeting”) of (i) Calvert Tax-Free Reserves Money Market Portfolio (“CTFR Portfolio”), a series of Calvert Tax-Free Reserves, (ii) Calvert Money Market Portfolio (“CSIF Portfolio”), a series of Calvert Social Investment Fund, (iii) Calvert First Government Money Market Fund (“Calvert First Government Fund”), a series of FirstVariable Rate Fund for Government Income, and (iv) Calvert Cash Reserves Institutional Prime Fund (“CCR Prime Fund”), a series of Calvert Cash Reserves (collectively, the “Acquired Funds”), to be held on Friday, September 20, 2013 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814. A. Fund Reorganizations As indicated in the chart below, the Board of Trustees of Calvert Social Investment Fund with respect to the CSIF Portfolio, the Board of Trustees of First Variable Rate Fund for Government Income with respect to Calvert First Government Fund, and the Board of Trustees of Calvert Cash Reserves with respect to CCR Prime Fund, each recommends that the respective Acquired Fund be combined with the Calvert Ultra-Short Income Fund (“Ultra-Short Fund”), a series of The Calvert Fund, in each case in a tax-free reorganization (each a “Tax-Free Reorganization”). The Board of Trustees of Calvert Tax-Free Reserves also recommends that the CTFR Portfolio be combined with the Ultra-Short Fund, and while this combination will not qualify as a tax-free reorganization, CTFR Portfolio’s shareholders are not expected to incur taxes as a result of the transaction (the “Taxable Reorganization” and together with the Tax-Free Reorganizations, the “Reorganizations”). The Ultra-Short Fund normally invests in floating-rate securities and securities with durations of less than or equal to one year, but it is not a money market fund and is not subject to the restrictions of Rule 2a-7 under the Investment Company Act of 1940 (the “1940 Act”) that apply to the Acquired Funds, which all operate as money market funds. By utilizing a strategy that invests in fixed income securities with short-term durations, the portfolio managers would have greater flexibility to seek out attractive investment opportunities across a wider range of short-term fixed-income instruments based upon the portfolio managers’ evaluation of then-prevailing and anticipated economic, financial and business conditions. Acquired Fund Acquiring Fund CTFR Portfolio Ultra-Short Fund CSIF Portfolio Calvert First Government Fund CCR Prime Fund You are being asked to vote on a proposal to exchange the assets of your Acquired Fund for shares of equal value of the Ultra-Short Fund. If the Agreement and Plan of Reorganization applicable to your Acquired Fund is approved by shareholders, you will become a shareholder of Ultra-Short Fund. Details of the Reorganization applicable to your Acquired Fund, the voting process and the Meeting are set forth in the enclosed Prospectus/Proxy Statement. The Boards of Trustees of Calvert Tax-Free Reserves, Calvert Social Investment Fund, First Variable Rate Fund for Government Income, and Calvert Cash Reserves, and I believe the Reorganizations offer you the opportunity to pursue your goals in a larger fund with a stronger performance history that will also have the flexibility to invest in a wider range of short-term fixed-income instruments. After careful consideration, the Trustees have unanimously approved the Reorganizations and believe the Reorganizations are in the best interests of the CTFR Portfolio, CSIF Portfolio, Calvert First Government Fund, and CCR Prime Fund and you, as a shareholder. The Trustees recommend that you vote FOR this proposal. B. Approval of Ultra-Short Fund’s Rule 12b-1 Plan by Class O Shareholders of Calvert First Government Fund If the Reorganizations are approved, Acquired Fund shareholders would then hold ClassA shares of Ultra-Short Fund, which are subject to 12b-1 fees. Pursuant to Ultra-Short Fund’s Distribution Plan under Rule 12b-1 (“Rule 12b-1 Plan”), Class A shares are subject to an ongoing distribution and shareholder servicing fee at an annual rate of 0.25% of the average daily net assets. This fee will be paid by the Fund to compensate Calvert Investment Distributors, Inc., as the principal underwriter and distributor of the Fund’s shares, for services rendered and expenses borne in connection with activities primarily intended to result in the sale of shares of the Fund. Because these fees are paid out of the assets of Ultra-Short Fund on an ongoing basis, over time, these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. However, Calvert Investment Management, Inc., the investment advisor, has contractually agreed to limit direct net annual operating expenses of Ultra-Short Fund through January 31, 2016, and has also contractually agreed to provide an additional expense reimbursement to the Ultra-Short Fund for the period commencing on the first date on which any Reorganization closes through September 30, 2014. Shareholders of Class O shares of CTFR Portfolio, CSIF Portfolio, and Calvert First Government Fund, and Class I shares of CCR Prime Fund do not pay 12b-1 fees, so, if the Reorganizations are consummated, those shareholders will pay more in 12b-1 fees. Since CTFR Portfolio, CSIF Portfolio and CCR Prime Fund have only one share class, a vote to approve the related Reorganization will also effectively be a vote to approve Ultra-Short Fund’s 12b-1 Plan. Class O shareholders of Calvert First Government Fund will be asked to separately approve the 12b-1 fees in connection with the corresponding Reorganization because Class O is the only class of Calvert First Government Fund that will pay more in 12b-1 fees if that Reorganization is consummated. The approval of Ultra-Short Fund’s 12b-1 Plan by Class O shareholders of Calvert First Government Fund is a necessary prerequisite for the consummation of the corresponding Reorganization. Further details of the Rule12b-1 Plan and the 12b-1 fees are set forth in the enclosed Prospectus/Proxy Statement. The Trustees recommend that Class O shareholders of Calvert First Government Fund vote FOR this proposal. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE, OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy cards must be received by 9:00 a.m., Eastern Time, on September 20, 2013. If you vote by internet or telephone or return a proxy card, and are present at the Meeting, you may change your vote at that time. However, attendance in person at the Meeting, by itself, will not automatically revoke your vote. I appreciate the time you will take to review this important matter. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF CTFR PORTFOLIO, CSIF PORTFOLIO, CALVERT FIRST GOVERNMENT FUND, OR CCR PRIME FUND YOU OWN. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT TAX-FREE RESERVES MONEY MARKET PORTFOLIO a series of CALVERT TAX-FREE RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT MONEY MARKET PORTFOLIO a series of CALVERT SOCIAL INVESTMENT FUND 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT FIRST GOVERNMENT MONEY MARKET FUND a series of FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND a series of CALVERT CASH RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To be held on September 20, 2013 To the Shareholders of the Above Named Funds: NOTICE IS HEREBY GIVEN that a Joint Special Meeting of Shareholders of (i) Calvert Tax-Free Reserves Money Market Portfolio (“CTFR Portfolio”), a series of Calvert Tax-Free Reserves; (ii) Calvert Money Market Portfolio (“CSIF Portfolio”), a series of Calvert Social Investment Fund; (iii) Calvert First Government Money Market Fund (“Calvert First Government Fund”), a series of First Variable Rate Fund for Government Income; and (iv) Calvert Cash Reserves Institutional Prime Fund (“CCR Prime Fund”), a series of Calvert Cash Reserves, will be held on Friday, September 20, 2013 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”), for the purposes listed below: For Shareholders of CTFR Portfolio 1. To approve the Agreement and Plan of Reorganization (the “CTFR Portfolio Reorganization Plan”), providing for the transfer of all of the assets of the CTFR Portfolio, a series of Calvert Tax-Free Reserves, to the Calvert Ultra-Short Income Fund (“Ultra-Short Fund”), a series of The Calvert Fund, in exchange for shares of the Ultra-Short Fund. The CTFR Portfolio Reorganization Plan also provides for distribution of these shares of the Ultra-Short Fund to shareholders of the CTFR Portfolio in liquidation and subsequent termination of the CTFR Portfolio. For Shareholders of CSIF Portfolio 2. To approve the Agreement and Plan of Reorganization (the “CSIF Portfolio Reorganization Plan”), providing for the transfer of all of the assets of the CSIF Portfolio, a series of Calvert Social Investment Fund, to the Ultra-Short Fund, a series of The Calvert Fund, in exchange for shares of the Ultra-Short Fund. The CSIF Portfolio Reorganization Plan also provides for distribution of these shares of the Ultra-Short Fund to shareholders of the CSIF Portfolio in liquidation and subsequent termination of the CSIF Portfolio. For ALL Shareholders of Calvert First Government Fund 3. To approve the Agreement and Plan of Reorganization (the “First Government Reorganization Plan”), providing for the transfer of all of the assets of the Calvert First Government Fund, a series of First Variable Rate Fund for Government Income, to the Ultra-Short Fund, a series of The Calvert Fund, in exchange for shares of the Ultra-Short Fund. The First Government Reorganization Plan also provides for distribution of these shares of the Ultra-Short Fund to shareholders of the Calvert First Government Fund in liquidation and subsequent termination of the Calvert First Government Fund. Approval of this Reorganization is contingent on shareholder approval of Proposal 4. For Class O Shareholders of Calvert First Government Fund ONLY 4. To approve the Rule 12b-1 Plan of Ultra-Short Fund. For Shareholders of CCR Prime Fund 5. To approve the Agreement and Plan of Reorganization (the “CCR Prime Reorganization Plan”), providing for the transfer of all of the assets of the CCR Prime Fund, a series of Calvert Cash Reserves, to the Ultra-Short Fund, a series of The Calvert Fund, in exchange for shares of the Ultra-Short Fund. The CCR Prime Reorganization Plan also provides for distribution of these shares of the Ultra-Short Fund to shareholders of the CCR Prime Fund in liquidation and subsequent termination of the CCR Prime Fund. For Shareholders of each Portfolio 6. To consider and act upon any other business that may properly come before the Meeting. The matters referred to above are discussed in detail in the Prospectus/Proxy Statement accompanying this Notice. The Board of Trustees of the CTFR Portfolio, CSIF Portfolio, Calvert First Government Fund, and CCR Prime Fund have fixed the close of business on July 22, 2013 as the record date for determining shareholders of each Portfolio entitled to notice of and to vote at the Meeting. July 23, 2013 By Order of the Board of Trustees, William M. Tartikoff, Esq. Vice President ACQUISITION OF ASSETS OF CALVERT TAX-FREE RESERVES MONEY MARKET PORTFOLIO a series of CALVERT TAX-FREE RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT MONEY MARKET PORTFOLIO a series of CALVERT SOCIAL INVESTMENT FUND 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT FIRST GOVERNMENT MONEY MARKET FUND a series of FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND a series of CALVERT CASH RESERVES 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 BY AND IN EXCHANGE FOR SHARES OF CALVERT ULTRA-SHORT INCOME FUND a series of THE CALVERT FUND 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 PROSPECTUS/PROXY STATEMENT DATED JULY 23, 2013 This Prospectus/Proxy Statement is being furnished in connection with separate Agreements and Plans of Reorganization (each a “Plan,” and together, the “Plans”) which will be submitted to shareholders of the following portfolios (each an “Acquired Fund,” and together, the “Acquired Funds”): Calvert Tax-Free Reserves Money Market Portfolio (“CTFR Portfolio”), a series of Calvert Tax-Free Reserves; Calvert Money Market Portfolio (“CSIF Portfolio”), a series of Calvert Social Investment Fund; Calvert First Government Money Market Fund (“Calvert First Government Fund”), a series of First Variable Rate Fund for Government Income; and Calvert Cash Reserves Institutional Prime Fund (“CCR Prime Fund”), a series of Calvert Cash Reserves. The Plans will be considered at a joint Special Meeting of Shareholders to be held on September 20, 2013 at 9:00a.m. Eastern time, in the Tenth Floor Conference Room of Calvert Investments, Inc., 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, and any adjournments thereof (the “Meeting”). In addition, Class O shareholders of Calvert First Government Fund will consider Ultra-Short Fund’s Rule 12b-1 Plan. GENERAL Subject to the approval of the shareholders of the Acquired Funds, the Boards of Trustees of Calvert Tax-Free Reserves, Calvert Social Investment Fund, First Variable Rate Fund for Government Income, and Calvert Cash Reserves (the “Merging Trusts”) have approved the reorganization of CTFR Portfolio, CSIF Portfolio, Calvert First Government Fund, and CCR Prime Fund, respectively, into the Calvert Ultra-Short Income Fund (“Ultra-Short Fund”)(together with the Acquired Funds, the “Funds”), a series of The Calvert Fund (together with the Merging Trusts, the “Trusts”). In the reorganizations, all of the assets of the Acquired Funds will be acquired by Ultra-Short Fund in exchange for Class A shares of Ultra-Short Fund (the “Reorganizations” and each individually, a “Reorganization”). If the Reorganizations are approved, Class A shares of Ultra-Short Fund will be distributed to shareholders of the corresponding Acquired Fund in liquidation of that Acquired Fund, and each Acquired Fund will be terminated. You will then hold that number of full and fractional shares of Ultra-Short Fund which have an aggregate net asset value equal to the aggregate net asset value of your shares of the Acquired Fund immediately prior to the Reorganization. Each of CTFR Portfolio, CSIF Portfolio, Calvert First Government Fund, and CCR Prime Fund is a separate diversified series of Calvert Tax-Free Reserves, Calvert Social Investment Fund, First Variable Rate Fund for Government Income, and Calvert Cash Reserves, respectively, each of which is a Massachusetts business trust and is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Ultra-Short Fund is a separate non-diversified series of The Calvert Fund, another Massachusetts business trust, which is also an open-end management investment company registered under the 1940 Act. The investment objective of each Acquired Fund is similar to that of Ultra-Short Fund, as follows: Fund Investment Objective CTFR Portfolio The Fund seeks to earn the highest level of interest income, exempt from federal income taxes, as is consistent with prudent investment management, preservation of capital, and the quality and maturity characteristics of the Fund. CSIF Portfolio The Fund seeks to provide the highest level of current income, consistent with liquidity, safety and security of capital, through investment in money market instruments meeting the Fund’s investment criteria, including financial, sustainability and social responsibility factors. Calvert First Government Fund The Fund is a U.S. Government-only money market fund that seeks to earn the highest possible yield consistent with safety, liquidity, and preservation of capital. In pursuing its objective, the Fund invests only in U.S. Government obligations, including such obligations subject to repurchase agreements with recognized securities dealers and banks. The Fund seeks to maintain a constant net asset value of $1.00 per share. CCR Prime Fund The Fund seeks to obtain the highest level of current income, consistent with safety, preservation of capital and liquidity that is available through investments in specified money market instruments. The Fund seeks to maintain a constant net asset value of $1.00 per share. Ultra-Short Fund The Fund seeks to maximize income, to the extent consistent with preservation of capital, through investment in short-term bonds and income-producing securities. 2 While each Fund seeks to maximize income while preserving capital, there are some differences in the investment objectives of the Funds. Unlike the Acquired Funds, Ultra-Short Fund is not a money market fund and does not seek to maintain a constant net asset value of $1.00 per share, so the value of its shares will fluctuate based on the value of the investments that it holds. In addition, CTFR Portfolio seeks interest income exempt from federal income taxes, Calvert First Government Fund invests only in U.S. Government obligations, and CSIF Portfolio invests in instruments that meet specific criteria, including financial, sustainability and social responsibility factors, which are not part of the investment objectives of the other Funds. The investment strategies for each Acquired Fund are also similar to those for Ultra-Short Fund, but there are some differences. While the Acquired Funds are diversified funds, Ultra-Short Fund is non-diversified, which means it may invest a greater percentage of its assets in a particular issuer. While Ultra-Short Fund’s average portfolio duration will normally be less than one year, it will likely have a longer average portfolio duration than the Acquired Funds. Furthermore, unlike the Acquired Funds, Ultra-Short Fund may invest up to 35% of its net assets in below-investment grade, high-yield debt securities (known as junk bonds), and up to 25% of its net assets in foreign debt securities. Ultra- Short Fund is not a money market fund. It does not seek to maintain a constant net asset value of $1.00 per share and it is not subject to the conditions of Rule 2a-7 under the 1940 Act, so the value of its shares will fluctuate based on the value of the investments that it holds and it is therefore possible to lose money by investing in the Fund. 3 Calvert Investment Management, Inc. (“CIM” or the “Advisor”) serves as the investment Advisor for the Acquired Funds and Ultra-Short Fund. This Prospectus/Proxy Statement explains concisely the information about Ultra-Short Fund that you should know before voting on the Plan. Please read it carefully and keep it for future reference. Additional information concerning each Fund and the Reorganizations is contained in the documents described below, all of which have been filed with the Securities and Exchange Commission (“SEC”): Information about CTFR Portfolio: How to Obtain this Information: Prospectus of Calvert Tax-Free Reserves relating to CTFR Portfolio, dated April 30, 2013, as supplemented Statement of Additional Information of Calvert Tax-Free Reserves relating to CTFR Portfolio, dated April 30, 2013 Annual Report of Calvert Tax-Free Reserves relating to CTFR Portfolio for the year ended December 31, 2012 Copies are available upon request and without charge if you: · Visit www.calvert.com on the internet; · Write to: Calvert Tax-Free Reserves 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. Information about CSIF Portfolio: How to Obtain this Information: Prospectus of Calvert Social Investment Fund relating to CSIF Portfolio, dated January 31, 2013, as supplemented Statement of Additional Information of Calvert Social Investment Fund relating to CSIF Portfolio, dated January 31, 2013, as supplemented Annual Report of Calvert Social Investment Fund relating to CSIF Portfolio for the year ended September 30, 2012 Semi-Annual Report of Calvert Social Investment Fund relating to CSIF Portfolio for the period ended March 31, 2013 Copies are available upon request and without charge if you: · Visit www.calvert.com on the internet; · Write to: Calvert Social Investment Fund 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. Information about Calvert First Government Fund: How to Obtain this Information: Prospectus of First Variable Rate Fund for Government Income relating to Calvert First Government Fund, dated April 30, 2013, as supplemented Statement of Additional Information of First Variable Rate Fund for Government Income relating to Calvert First Government Fund, dated April 30, 2013 Annual Report of First Variable Rate Fund for Government Income relating to Calvert First Government Fund for the year ended December 31, 2012 Copies are available upon request and without charge if you: · Visit www.calvert.com on the internet; · Write to: First Variable Rate Fund for Government Income 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. Information about CCR Prime Fund: How to Obtain this Information: Prospectus of Calvert Cash Reserves relating to CCR Prime Fund, dated January 31, 2013, as supplemented Statement of Additional Information of Calvert Cash Reserves relating to CCR Prime Fund, dated January31, 2013 Annual Report of Calvert Cash Reserves relating to CCR Prime Fund for the year ended September30,2012 Semi-Annual Report of Calvert Cash Reserves relating to CCR Prime Fund for the period ended March31,2013 Copies are available upon request and without charge if you: · Visit www.calvert.com on the internet; · Write to: Calvert Cash Reserves 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. Information about Ultra-Short Fund: How to Obtain this Information: Prospectus of The Calvert Fund relating to Ultra-Short Fund, dated January 31, 2013, as supplemented Statement of Additional Information of The Calvert Fund relating to Ultra-Short Fund, dated January 31, 2013, as supplemented Annual Report of The Calvert Fund relating to Ultra-Short Fund for the year ended September 30, 2012 Semi-Annual Report of The Calvert Fund relating to Ultra-Short Fund for the period ended March 31, 2013 Copies are available upon request and without charge if you: · Visit www.calvert.com on the internet; · Write to: The Calvert Fund 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. Information about the Reorganizations: How to Obtain this Information: Statement of Additional Information dated July 23, 2013, which relates to this Prospectus/Proxy Statement and the Reorganizations Copies are available upon request and without charge if you: · Write to: The Calvert Fund 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814; or · Call (800) 368-2745 toll-free. 4 You can also obtain copies of any of these documents without charge on the EDGAR database on the SEC’s internet site at http://www.sec.gov. Copies are available for a fee by electronic request at the following e-mail address: publicinfo@sec.gov, or from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. Information relating to Ultra-Short Fund contained in the Prospectus of The Calvert Fund dated January 31, 2013, as supplemented (SEC File No. 811-03416), is incorporated by reference in this document. (This means that such information is legally considered to be part of this Prospectus/Proxy Statement.) Information relating to CTFR Portfolio contained in the Prospectus of Calvert Tax-Free Reserves dated April 30, 2013 (SEC File No. 811-03101), information relating to CSIF Portfolio contained in the Prospectus of Calvert Social Investment Fund dated January 31, 2013, as supplemented (SEC File No. 811-03334), information relating to Calvert First Government Fund contained in the Prospectus of First Variable Rate Fund for Government Income dated April 30, 2013 (SEC File No. 811-02633), and information relating to CCR Prime Fund contained in the Prospectus of Calvert Cash Reserves dated January 31, 2013 (SEC File No. 811-03418), also is incorporated by reference in this document. The Statement of Additional Information dated July 23, 2013 relating to this Prospectus/Proxy Statement and the Reorganizations, which includes the financial statements of Calvert Tax-Free Reserves relating to CTFR Portfolio for the year ended December 31, 2012, financial statements of Calvert Social Investment Fund relating to CSIF Portfolio for the year ended September 30, 2012 and the six months ended March 31, 2013, financial statements of First Variable Rate Fund for Government Income relating to Calvert First Government Fund for the year ended December 31, 2012, and financial statements of Calvert Cash Reserves relating to CCR Prime Fund for the year ended September 30, 2012 and the six months ended March 31, 2013, and pro forma financial information of The Calvert Fund relating to Ultra-Short Fund for the twelve-month period ended March 31, 2013, is incorporated by reference in its entirety in this document. 5 THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SEC OR ANY STATE SECURITIES COMMISSION PASSED ON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. An investment in Ultra-Short Fund: · is not an investment in a money market fund · is not a deposit of, or guaranteed by, any bank · is not insured by the FDIC, the Federal Reserve Board or any other government agency · is not endorsed by any bank or government agency · involves investment risk, including possible loss of the purchase payment of your original investment 6 Table of Contents SUMMARY Why are the Reorganizations being proposed? What are the key features of each Reorganization? After the Reorganizations, what shares will I own? How will the Reorganizations affect me? How do the Trustees recommend that I vote? Will I be able to purchase, exchange and redeem shares and receive distributions in the same way? How do the Funds’ investment objectives and principal investment strategies compare? How do the Funds’ fees and expenses compare? What is the Portfolio Turnover rate? How do the Funds’ performance records compare? Who will be the Advisor and Service Providers of my Fund after the Reorganizations? What will the management fees be after the Reorganizations? What will be the primary federal tax consequences of the Reorganizations? RISKS Are the risk factors for the Funds similar? What are the primary risks of investing in each Fund? INFORMATION ABOUT THE REORGANIZATIONS Agreements and Plans of Reorganization Federal Income Tax Consequences Pro Forma Capitalization Distribution of Shares Purchase and Redemption Procedures Exchange Privileges Check Writing Privileges New Accounts and New Purchases of Acquired Fund Shares Market Timing Policy Dividend Policy COMPARATIVE INFORMATION ON SHAREHOLDERS’ RIGHTS Form of Organization Capitalization Shareholder Liability Shareholder Meetings and Voting Rights Liquidation Liability and Indemnification of Trustees INFORMATION CONCERNING THE MEETING AND VOTING REQUIREMENTS Shareholder Information Control Persons and Principal Holders of Securities SHAREHOLDER INFORMATION FOR ULTRA-SHORT FUND How Shares Are Priced When Your Account Will Be Credited Dividends, Capital Gains and Taxes Federal Taxes Other Tax Information How to Sell Shares Exchanges INFORMATION ABOUT THE DISTRIBUTION PLAN UNDER RULE B- Background Summary of the Rule 12b-1 Plan Required Vote FINANCIAL STATEMENTS AND EXPERTS LEGAL MATTERS ADDITIONAL INFORMATION OTHER BUSINESS Exhibit A—Agreement and Plan of Reorganization for CTFR Portfolio Exhibit B—Agreement and Plan of Reorganization for CSIF Portfolio Exhibit C—Agreement and Plan of Reorganization for Calvert First Government Fund Exhibit D—Agreement and Plan of Reorganization for CCR Prime Fund 10
